Citation Nr: 1300702	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 21, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefit sought on appeal.  The RO in Detroit, Michigan, has current jurisdiction of the Veteran's claims file.  

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's PTSD claim was previously before the Board in May 2012, when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that VA has substantially complied with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The issue of entitlement to a TDIU prior to October 21, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected PTSD has been manifested by complaints of sleep impairment, increased startle response, impaired concentration, anxiety, depression, isolation, nightmares, avoidance and flashbacks; objectively, the competent clinical evidence of record shows mild PTSD symptoms, productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim for an increased evaluation was furnished to the Veteran in a February 2006 letter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

In a letter dated in March 2006, the Veteran also received notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Pelegrini II, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice, including with regard to the assignment of disability ratings and effective dates as per the Court's holding in Dingess/Hartman, was completed prior to the initial adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment and private medical records.  Specifically, the May 2012 Board remand directed the AMC to obtain and associate with the record updated VA treatment records from the Ironwood VA outpatient clinic after March 10, 2009.  Review of the claims file reflects that the AMC requested such records in May 2012 and September 2012, and these records have been associated with the Veteran's Virtual VA file.  

VA examinations with respect to the issue on appeal were obtained in March 2006 and June 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 Board remand directed the AMC to schedule the Veteran for another VA examination because he asserted that his psychiatric symptomatology had worsened since the March 2006 VA examination.  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims files and all pertinent evidence of record, provide complete rationales for the opinions stated, fully address the applicable rating criteria and are congruent with the other medical evidence of record.  Neither the Veteran nor his representative has asserted that the VA examinations of record are inadequate in any way.  In light of above, the Board concludes that the March 2006 and June 2012 VA examinations are adequate for the purpose of adjudicating the Veteran's PTSD claim.  See Barr and Stegall, both supra; see also 38 C.F.R. § 4.2 (2012).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2012).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling.  In February 2006, the Veteran expressed that he wished to file a claim for an increased evaluation for his service-connected PTSD.  As the Veteran's claim was received by VA in February 2006, the rating period on appeal is from February 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2012).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

In March 2006, the Veteran submitted statements from himself and his wife in support of his claim.  The Veteran's March 2006 statement reflects that his wages had "dropped" significantly in 2005.  This assertion is hand-written on a document showing monetary amounts taxed for Social Security and Medicare purposes from 1965 to 2004.  (See a March 2006 submission from the Veteran.)  In her March 2006 statement, the Veteran's wife reports observing the Veteran's service-connected PTSD manifesting in isolation, sleep impairment and difficulty "focusing."  

The March 2006 VA examination report reflects that the Veteran denied hospitalization and/or out-patient treatment for his service-connected PTSD.  His subjective complaints were noted to be "fairly mild-to-moderate" in severity, and included procrastination, increased irritability (especially with his students), hypervigilence, avoidance, flashbacks, nightmares and sleep impairment.  In the Veteran's opinion, his symptomatology was "slightly worse" than when last examined in October 2004.  He denied violence, assaultiveness, substance abuse and suicide attempts.  The frequency of his symptomatology depended largely on stressors, but occurred approximately two or three times per week for a duration of 15 minutes per episode with remission lasting three to four days.  He was working full-time as a teacher, had good relationships with his wife of 21 years and his seven-year-old child and participated in social and leisure pursuits, to include remodeling his house and participating in an adult drum and bugle corps.  Upon mental status examination, the Veteran denied suicidal thoughts, homicidal thoughts, hygiene deficiencies, significant memory loss other than "some forgetfulness," panic attacks and "symptoms of other diagnosable conditions[s]."  The examiner reported that the Veteran did not demonstrate impairment of thought processes, impairment of communication, delusions or hallucinations.  The Veteran reported sleep impairment, anxiety, brief periods of depressed mood when inactive and fluctuations in energy throughout the day.  Chronic, mild-to-moderate PTSD was diagnosed and a GAF score of 61 was assigned.  The examiner noted that the Veteran's PTSD symptomatology continued to be "fairly mild" despite the lack of involvement in ongoing out-patient mental health treatment.  

In April 2006, the Veteran presented at the Ironwood Community Based Outpatient Clinic (CBOC) to establish treatment.  At that time, it was noted that the Veteran was "somewhat anxious," and a PTSD screen was positive, as he denied numbing to surroundings and endorsed nightmares, avoidance, flashbacks, nightmares, hypervigilence and an exaggerated startle response.  

The Veteran presented for an August 2008 initial mental health intake session, and he continues to receive mental health care through VA.  The VA outpatient treatment records reflecting this treatment, dated from August 2008 to May 2012, reflect the Veteran's reports of reports of anger, anxiety, hypervigilence, an exaggerated startle response, sleep impairment and avoidance.  The Veteran's hygiene was noted to be good, and the medical professionals observed that the Veteran was cooperative and pleasant, using good communication skills and showing good reasoning and understanding.  The Veteran consistently denied hallucinations, delusions, homicidal ideation and suicidal ideation.  The Veteran reported that he took early retirement from teaching because it became "too stressful with the anxiety and [his] heart problems."  From August 2008 to May 2012, GAF scores between 55 and 65 were assigned.  

At the September 2011 hearing, the Veteran testified that his service-connected PTSD is manifested by sleep impairment, nightmares, impaired concentration and hypervigilence.  The Veteran reported that, during the nine-hour drive from his home to the RO to participate in the hearing, he experienced increased anger and an episode of road rage.  While the Veteran maintained a good relationship with his wife and son, he reported that he didn't like to be around crowds and always sat in restaurants so that he could face the doors.  This behavior was also noted during the hearing.  The Veteran testified that he retired from his job as a teacher because interactions with students and faculty caused increased irritation and anxiety.  He continued to receive outpatient mental health treatment with VA, but inpatient treatment had not been recommended.  

The June 2012 VA examination report reflects that the Veteran has a good relationship with his wife, son and brothers.  The Veteran reported that his symptomatology had decreased since his early retirement from teaching in June 2008.  He reported multiple factors affecting his decision to take early retirement, including economic climate, school district funding, eligibility for retirement, his service-connected heart disability and "feeling increased stress and difficulty getting along with students and peers at work."  He reported experiencing anger, difficulty concentrating, attention deficits, anxiety, hypervigilence, an exaggerated startle response, sleep impairment and avoidance.  Upon mental status examination, the Veteran was casually dressed, orientated to time, place and person, calm and cooperative.  Psychomotor agitation was absent, as the Veteran's fine and gross movements were intact.  Speech was normal in tone and volume, and was not pressured.  His affect was reactive, and his mood was good.  Insight and judgment were fair, and his capacity for abstract thought was within normal limits.  The Veteran's thought processes were goal directed and logical.  His memory and concentration, although not formally assessed, were fully intact.  The examiner noted no evidence of hallucinations, delusion, obsessions, compulsions or phobias.  Although the Veteran denied thoughts, intent or plan of self harm or harm of others, he reported passive ideation in previous months after an argument with his wife.  The diagnosis was chronic PTSD, manifested by depressed mood, anxiety and chronic sleep impairment.  The examiner noted that the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 65 was assigned.  No other diagnoses were rendered on Axes II or II.  

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  

With regard to the evidence reflecting reports from the Veteran and his wife that his service-connected PTSD is manifested in chronic sleep impairment, the Board notes that the evidence of record shows a diagnosis of insomnia and complaints of "restless legs;" disorders for which service connection has not been established.  The Court has held that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, the June 2012 VA examiner specifically stated that the Veteran's chronic sleep impairment was a manifestation of his service-connected PTSD, and thus, this symptomatology will be attributed to the Veteran's PTSD.  

Further, the Board has reviewed and considered the statements submitted by the Veteran and his wife as well as the Veteran's testimony at the September 2011 hearing.  Concerning these lay statement regarding the frequency and severity of the Veteran's PTSD symptomatology, the Court has held that lay persons, such as the Veteran and his wife, are competent to report matters which they experience first-hand.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his PTSD symptomatology.  Moreover, concerning the statements from the Veteran's wife, the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2012).  In the present case, the Board concludes that the Veteran's consistent contact with his wife renders her to be a person who has knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's wife is also competent to convey the Veteran's demonstrated PTSD symptomatology. 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran and his wife describing the Veteran's PTSD symptomatology appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.

In determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In sum, the Veteran has reported nightmares, avoidance of other people, hypervigilence, an exaggerated startle response, passive suicidal ideation on one occasion, avoidance of television because it upsets him, depression, and sleep impairment.  He has denied delusions and hallucinations.  While he has engaged in arguments with his wife, they remain married, and the preponderance of the evidence reflects that he has a healthy relationship with his wife and son.  His insight and judgment were fair.  He had not demonstrated short term memory loss, and demonstrated speech which was within normal limits with regard to rate, flow, and content.  He reported feeling depressed and anxious.  While the record reflects that the Veteran took early retirement and participates in physical activities less frequently, it appears that this is partly due to his service-connected heart disability.  

The Board finds that the Veteran does not meet the majority of symptoms which are listed for a 50 percent evaluation, nor does he exhibit other symptoms which are of equal significance.  The evidence does not reflect flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or impaired abstract thinking.  The records also reflect that, while the Veteran consumes five or more drinks of alcohol nightly, he denied any problems associated with his drinking, and stated that he has never used illicit drugs.  (See the June 2012 VA examination report.)   

Throughout the rating period on appeal, his symptoms more nearly fit with a 30 percent and do not approach or approximate the magnitude of the symptoms listed in the criteria for a 50 percent rating under DC 9411.  Despite the Veteran's preference to avoid others, he maintained a relationship with his family during the rating period on appeal.  The record reflects that the Veteran and his wife remain married and live in the same residence with their son.  Despite his PTSD symptoms, he was able to maintain these social relationships.  The Veteran's ability to maintain grooming and hygiene, maintain family relationships, abstain from excessive alcohol use or illegal drug use, and avoid legal troubles, is indicative that his impairment is not so significant as to warrant a 50 percent rating.  

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 50 percent rating.  Consequently, the Board finds that the currently assigned 30 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran throughout the period on appeal.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, as will be further discussed below, additional procedural development is necessary before this issue may be addressed by the Board.  


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected PTSD is denied.  


REMAND

In a March 2008 statement, the Veteran asserted that the stress from his occupation as a teacher caused the symptomatology associated with his service-connected PTSD to worsen.  An August 2008 VA treatment reflects that the Veteran took early retirement from his job because "teaching became too stressful with the anxiety and [his] heart problems."  The Veteran has therefore raised the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice, supra.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  Accordingly, a Rice-type TDIU claim has been raised by the record and is part and parcel of the Veteran's claim for an increased evaluation for service-connected PTSD.  

In September 2011, the Veteran submitted a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), claiming that he had to stop working due to "medical conditions," to include symptomatology associated with his service-connected PTSD.  

In a February 2012 rating decision, the Detroit RO granted the Veteran's claim to establish TDIU.  In doing so, the RO assigned an effective date of October 21, 2009, noting that the schedular criteria listed in 38 C.F.R. § 4.16(a) for TDIU were first met at that time.  Specifically, on October 21, 2009, the Veteran's service-connected PTSD was evaluated as 30 percent disabling, and the evaluation for his service-connected heart disability was increased from 10 percent to 60 percent on that day.  It does not appear that the RO considered whether the Veteran was entitled to TDIU, to include extraschedular consideration under 38 C.F.R. § 4.16(b), at any time prior to October 21, 2009, as no basis for not assigning a TDIU prior to October 21, 2009 was discussed.  

In a November 2012 Informal Hearing Presentation, the Veteran's representative expressed disagreement with the effective date assigned for the award of TDIU, noting that the evidence showed that the Veteran last worked in June 2008.  However, this document cannot serve as a Notice of Disagreement (NOD) because it was sent to the Board rather than the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.201, 20.300.  

Nonetheless, as the Veteran's assertions raised a Rice-type TDIU claim which is part and parcel of his claim for an increased evaluation for his service-connected PTSD, an effective date earlier than October 21, 2009, may be assigned if the evidence of record shows that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation as per 38 C.F.R. §§ 4.16(a) or (b) prior to that date.  

As noted above, it does not appear that the RO considered whether the Veteran may be entitled to a TDIU at any time prior to October 21, 2009.  Since this issue has not been adjudicated in the first instance by the AOJ, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, to include obtaining any additional VA opinion(s) deemed warranted, the RO must adjudicate the issue of entitlement to a TDIU prior to October 21, 2009, to include consideration of whether the Veteran's claim should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  If the benefit is not granted, the Veteran and his representative must be provided a copy of the unfavorable determination.  After the Veteran and his representative have had an adequate opportunity to respond to a supplemental statement of the case, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


